

114 S939 IS: To require the evaluation and consolidation of duplicative green building programs within the Department of Energy.
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 939IN THE SENATE OF THE UNITED STATESApril 14, 2015Mr. Flake (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the evaluation and consolidation of duplicative green building programs within the
			 Department of Energy.
	
		1.Evaluation and
		consolidation of duplicative green building programs within Department of Energy
 (a)DefinitionsIn this section:
				(1)Administrative
		expenses
 (A)In generalThe term administrative expenses has the meaning given the term by the Director of the Office of Management and Budget under section 504(b)(2) of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (31 U.S.C. 1105 note; Public Law 111–85).
 (B)InclusionsThe term administrative expenses includes, with respect to an agency— (i)costs incurred by—
 (I)the agency; or (II)any grantee, subgrantee, or other recipient of funds from a grant program or other program administered by the agency; and
 (ii)expenses relating to personnel salaries and benefits, property management, travel, program management, promotion, reviews and audits, case management, and communication regarding, promotion of, and outreach for programs and program activities administered by the agency.
						(2)Applicable
 programThe term applicable program means any program that is—
 (A)listed in Table 9 (pages 348–350) of the report of the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue; and
 (B)administered by the Secretary. (3)SecretaryThe term Secretary means the Secretary of Energy.
				(4)Service
					(A)In
 generalSubject to subparagraph (B), the term service has the meaning given the term by the Director of the Office of Management and Budget.
 (B)RequirementsFor purposes of subparagraph (A), the term service shall be limited to activities, assistance, or other aid that provides a direct benefit to a recipient, such as—
 (i)the provision of technical assistance;
 (ii)assistance for housing or tuition; or
 (iii)financial support (including grants, loans, tax credits, and tax deductions).
						(b)Report
				(1)In
 generalNot later than October 1, 2015, the Secretary shall submit to Congress and make available on the public Internet website of the Department of Energy a report that describes the outcomes of all applicable programs.
 (2)RequirementsIn preparing the report under paragraph (1), the Secretary shall—
 (A)determine the total administrative expenses of each applicable program;
 (B)determine the expenditures for services for each applicable program;
 (C)estimate the number of—
 (i)clients served by each applicable program; and (ii)beneficiaries who received services under the applicable program (if applicable);
 (D)estimate— (i)the number of full-time employees who administer each applicable program; and
 (ii)the number of full-time equivalents (the salary of whom is paid in part or full by the Federal Government through a grant or contract, a subaward of a grant or contract, a cooperative agreement, or another form of financial award or assistance) who assist in administering the applicable program;
 (E)describe the type of services each applicable program provides, such as grants, technical assistance, loans, tax credits, or tax deductions;
 (F)describe the type of recipient who benefits from the services provided under the applicable program, such as individual property owners or renters, local governments, businesses, nonprofit organizations, or State governments; and
 (G)identify whether written program goals are available for each applicable program.
 (c)RecommendationsNot later than January 1, 2016, the Secretary shall submit to Congress a report that includes—
 (1)an analysis of whether any applicable program should be eliminated or consolidated, including any legislative changes that would be necessary to eliminate or consolidate applicable programs; and
 (2)methods to improve the applicable programs by establishing program goals or increasing collaboration to reduce the overlap and duplication identified in—
 (A)the 2011 report of the Government Accountability Office entitled Federal Initiatives for the NonFederal Sector Could Benefit from More Interagency Collaboration; and
 (B)the report of the Government Accountability Office entitled 2012 Annual Report: Opportunities to Reduce Duplication, Overlap and Fragmentation, Achieve Savings, and Enhance Revenue.
 (d)AnalysesNot later than January 1, 2016, the Secretary shall identify—
 (1)which applicable programs were specifically authorized by Congress; and
 (2)which applicable programs are carried out solely under the discretionary authority of the Secretary.